Citation Nr: 0100917	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for pulmonary effusion and edema 
claimed to have resulted from surgery performed at a VA 
hospital in April 1997.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1941.  Subsequent to filing the instant claim, he was 
declared incompetent to manage funds by the VA.  His wife 
serves as his fiduciary.

In an august 1999 statement, the veteran noted that his July 
1997 claim for benefits also alleged that an artery was cut 
during an attempt to remove his gall bladder and that this 
issue of his claim has not been adjudicated.  This matter is 
referred to the RO for any appropriate action.  


REMAND

The veteran contends that he developed pleural effusion and 
edema as a complication of surgery performed by the VA in 
April 1997.  Review of the record shows that X-ray studies 
performed on April 7, 1997, were interpreted as showing 
possible right pleural effusion.  Surgery consisting of 
endoscopic retrograde cholangiopancreatography (ERCP) and 
sphincterotomy was performed at a VA hospital on April 22, 
1997.  

During a June 1997 preoperative medical evaluation, conducted 
to clear the veteran for a surgical gall bladder removal, the 
physician was concerned about a large pleural effusion and 
noted, "It is not clear to me that this pleural effusion 
would be due to cardiac disease, and in view of the recent 
invasive procedures that he has had as well as the recent 
choledocholithiasis, I think that he needs a workup for the 
pleural effusion."  

During two separate hospitalizations in June 1997, VA 
physicians were unable to identify the etiology of the 
pleural effusion, despite extensive testing.  In an August 
1997 hospital report, a clinical impression of polyserositis 
was reached.  Of note is a portion of the June 1997 hospital 
report in which the veteran's treating physician noted the 
veteran denied knowing or having contact with anyone who had 
tuberculosis.  Partly on this basis, it was decided not to 
pursue tuberculosis as a possible cause of the veteran's 
pleural effusion.  However, review of the veteran's service 
medical records, which were likely unavailable to the 
veteran's treating physicians, reveals that in 1941, the 
veteran told service doctors that his entire family had been 
afflicted with tuberculosis.

The report of a December 1997 VA examination shows that the 
examiner also was unable to identify the etiology of the 
veteran's pleural effusion, but clarified that the pleural 
effusion was not of cardiac origin.  The report also shows 
that the veteran's overall physical condition had 
deteriorated, as he was bedridden, cachectic and his 
impairment was worsening.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

The regulation implementing this law has undergone several 
changes in the past decade.  However, claims filed before 
October 1, 1997, such as this veteran's claim which was filed 
in July 1997, must be adjudicated under the regulatory 
provisions promulgated by the VA on March 16, 1995.

Under the 1995 version of 38 C.F.R. § 3.358(c)(3), 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

Review of the record convinces the Board that a decision on 
the veteran's claim at this time would be premature.  In 
reaching this conclusion, we are aware of the veteran's 
deteriorating physician and mental condition and regret the 
delay inherent in a remand.  Nevertheless, additional 
development is required because the VA is required to obtain 
relevant records of medical treatment and medical 
examinations/opinions in adjudicating VA claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

A copy of the report reflecting the April 1997 VA surgery at 
issue is not available for review.  This should be obtained 
prior to further review.  Additionally, the record contains 
only vague indications that residuals of the surgery could be 
related to the veteran's pleural effusion and as discussed 
above, the veteran's treating physicians were unable to 
identify the cause of the effusion even after extensive 
testing.  However, the question of whether the surgery could 
have contributed to the effusion has not been directly 
presented to a medical expert during the course of the 
development of this claim.  Such a medical opinion should be 
obtained prior to further review of the claim, as well.

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain a copy of the 
April 1997 surgery report along with all 
records of subsequent VA medical 
treatment afforded to the veteran which 
are not contained in his claims file for 
inclusion in the file.

2.  In consideration of the veteran's 
poor physical and mental health, the RO 
should forward the claims file, including 
all records received in conjunction with 
the above request, to a VA physician with 
pertinent medical expertise.  The 
physician is requested to review the 
medical records and determine whether a 
physical examination of the veteran is 
necessary to reach a medical conclusion 
as to whether the April 1997 surgery 
could have contributed to the currently-
shown pleural effusion.  If not, the 
physician is requested to present an 
opinion and explanation informed by 
medical principles regarding this 
question.  The answer should be framed in 
terms of whether it is as likely as not 
that the surgery is causally related to 
the effusion or is merely coincident with 
the VA hospitalization and surgical 
treatment.

If so, the veteran should be afforded a 
VA examination for this purpose.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful should be conducted in 
conjunction with the examination.  Again, 
the examiner is requested to present an 
opinion and explanation informed by 
medical principles as to whether it is as 
likely as not that the April 1997 surgery 
is causally related to the currently-
shown pleural effusion or is merely 
coincident with the VA hospitalization 
and surgical treatment.

3.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


